SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Esther Bagaloo appeals from the judgment of the United States District Court for the Eastern District of New York (Korman, Ch.J.), dismissing her claim brought under the Americans with Disabil*516ities Act (“ADA”), 42 U.S.C. § 12102(2), and declining to exercise supplemental jurisdiction over her New York State Human Rights Law claim. The district court found that Bagaloo was not disabled under the ADA, and Bagaloo’s own account of her condition confirms that ruling. Accordingly, we affirm for substantially the reasons stated in Judge Korman’s opinion. See Esther Bagaloo v. New York City Department of Corrections, 99-CV-1045 (E.D.N.Y. filed August 20, 2001).